                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT


--------------------------------------------------------------X
ANNE DAUER,                                                    :
                                                               :
         Plaintiff,                                            :   CASE NO. 3:20-cv-00831(VLB)
                                                               :
                  vs.                                          :
                                                               :
VINEYARD VINES, LLC, et al.,                                   :    ANSWER,
                                                               :    SEPARATE DEFENSES
                                                               :    AND COUNTERCLAIMS
         Defendants.                                           :
                                                               :
--------------------------------------------------------------X

                                      PRELIMINARY STATEMENT


         Defendants preface their responses to the corresponding numbered

paragraphs of Plaintiff Anne Danielsen Dauer (“Anne Danielsen Dauer” or

“Danielsen Dauer”) Complaint, as follows:

         Anne Danielsen Dauer’s claims have no legal merit; rather, they were

brought solely to attempt to wrongfully extract an unreasonably high severance

payment from vineyard vines that substantially exceeded that generously offered

to her upon her involuntary termination and later prior to this litigation. Anne

Danielsen Dauer will fail in this endeavor, however, because Defendants are not

liable to her for anything. Every relevant, material decision made by any

Defendant(s) with respect to Anne Danielsen Dauer was based on a legitimate,

non-discriminatory reason, including primarily that her performance as measured

by business results, employee comments, and executive observations was

properly assessed as abysmal. Despite Danielsen Dauer’s poor performance


                                                         1
over the past few years, vineyard vines gave her significant time and opportunity

to improve. She chose not to do so, instead often continuing to delegate material

responsibilities to others, or ignoring the responsibilities all together. Objective

financial data alone demonstrates Danielsen Dauer’s failure – the financial

performance of the company’s retail division was down for multiple consecutive

years. The material problems with her performance became increasingly clear

starting in approximately 2017 and never improved. Anne Danielsen Dauer

abused her power, position, and people at vineyard vines, maintaining and

fostering an intentionally siloed retail organization and instilling a culture and

atmosphere of blame, deflection, and division, demonstrating starkly ineffective

leadership, communication and collaboration. She was unresponsive to

colleagues on numerous occasions, failed to show up at important meetings that

she was scheduled to attend; treated select individuals poorly and favored others

for illegitimate reasons, e.g., ignoring a colleague who accepted a promotion

outside of Danielsen Dauer’s direct control. Danielsen Dauer ignored

suggestions, counseling, and even mandates from the President to whom she

reported, e.g., on reducing payroll in over-staffed stores, and broadening the

scope of candidates for positions to include outside, experienced candidates.

Danielsen Dauer failed to champion and advocate for innovation and change,

including that which vineyard vines had invested in for the business: technology

tools designed to improve operations, financials, sales, and the customer

experience. Anne Danielsen Dauer consistently blamed others for her failures

rather than taking any accountability for the declining business.



                                          2
      By 2018 when many of these issues were already apparent and not

improving, and after careful consideration and planning, the President in

conjunction with Human Resources made the decision to terminate Anne

Danielsen Dauer’s employment. The individual defendants, however, did not

permit the termination; they saved Danielsen Dauer’s job out of loyalty to her for

several years at the company and asked that her performance continue to be

observed and that the President consider whether Danielsen Dauer’s endless

excuses were the reason for her failure. They ultimately deferred to the President

and Human Resources who, with skepticism, agreed to provide some additional

time and to counsel and discuss with her ways she could improve, e.g., improved

communication and collaboration with her key cross functional partners, all to no

avail. She failed to improve, or become more engaged or on board with

initiatives, ideas, and innovation. Rather, among other performance failures,

Danielsen Dauer continued to foster her culture of blame and division, even

essentially ignoring the brand new director of retail, a new employee who

reported to her and was in charge of nearly one third of the country’s vineyard

vines stores. And, because of her failure to take steps to adequately ensure that

security and loss prevention measures were in place in multiple stores, a “bulk

purchasing scheme” occurred which caused material financial losses,

management and staff turnover, and significant disruption in multiple vineyard

vines locations. When the President and Human Resources saw no material

improvement in Danielsen Dauer’s performance in any respect, and in fact a

continuing decline of engagement, coupled with the bulk purchasing scheme,



                                         3
retaliation against employees, disengagement, blame, lack of collaboration,

ignoring of employees, and multiple other destructive behaviors that had

occurred for years, they – and not the individual defendants – decided to

terminate Danielsen Dauer’s employment and focused on providing her with a

smooth transition to another job, by, among other things, offering outplacement

services, severance and benefits. Danielsen Dauer rejected all of vineyard vines’

offers, including immediately prior to Danielsen Dauer filing suit.


               ANSWER TO CORRESPONDING PARAGRAPH NUMBERS
                  IN THE COMPLAINT, AND SEPARATE DEFENSES

      1.     Defendants adamantly deny all of Plaintiff Anne Danielsen Dauer’s

allegations claiming job discrimination, including equal pay, and every other

alleged violation of any statute, rule, or regulation cited in the Complaint or under

which Anne Danielsen Dauer purports to bring this action, including those

identified in Paragraph 1 of the Complaint.

      2.     Defendants admit vineyard vines is a privately-owned company

offering, among other things, clothing and accessories for women, men, and

children. Defendants admit that the individual defendants co-founded the

Company in 1998. The remaining allegations of Paragraph 2 are denied as stated.

      3.     Defendants admit that Anne Danielsen Dauer was Senior Vice

President of Retail for vineyard vines from 2015 until her termination in March

2020. Defendants further admit that Anne Danielsen Dauer was 57 years old at

the time her employment was terminated. Defendants lack knowledge or

information sufficient to admit or deny whether Anne Danielsen Dauer currently

suffers from a medical condition and when such a condition was diagnosed.

                                          4
Defendants deny that Anne Danielsen Dauer was “abruptly fired following a short

leave of absence for a heart procedure” or that her position has been filled or that

she was replaced. Defendants deny the remaining allegations contained in

Paragraph 3 of the Complaint.

      4.    Defendants adamantly deny all of the allegations of Paragraph 4.

Vineyard vines expressly prohibits discrimination of any kind and has a senior

leadership team where the vast majority fall within the age protected category (as

do the individual Defendants), and approximately half are women.

      5.    Denied.

      6.    Denied.

      7.    Defendants admit that Anne Danielsen Dauer was employed by

vineyard vines for approximately 13 years, that Anne Danielsen Dauer requested

and was granted several paid days off in January 2020 for a medical procedure,

and that her employment was terminated on March 15, 2020. Defendants further

admit that vineyard vines notified Anne Danielsen Dauer of the termination of her

employment in February 2020. Defendants deny that Anne Danielsen Dauer

oversaw “remarkable growth” in the last several years of her employment.

Defendants further deny the existence of an ageist or sexist culture at vineyard

vines. Defendants further respond that Anne Danielsen Dauer’s alleged medical

issue and paid time off played no role in the decision to terminate her

employment. In fact, vineyard vines made the decision to terminate Anne

Danielsen Dauer’s employment before she informed the Company that she

needed a few days off in January 2020, purportedly for a medical procedure.



                                         5
      8.    Admitted.

      9.    Admitted.

      10.   Admitted.

      11.   Admitted.

      12.   Paragraph 12 contains conclusions of law to which no response is

required.

      13.   Paragraph 13 contains conclusions of law to which no response is

required.

      14.   Paragraph 14 contains conclusions of law to which no response is

required.

      15.   Paragraph 15 contains conclusions of law to which no response is

required.

      16.   Defendants lack knowledge sufficient to form a belief as to the truth

of the allegations contained in Paragraph 16.

      17.   Defendants admit upon information and belief that Anne Danielsen

Dauer worked for Ann Taylor and the Gap prior to joining vineyard

vines. Defendants admit that vineyard vines hired Anne Danielsen Dauer as Vice

President Retail in 2009 and promoted her to Senior Vice President Retail in

2015. Defendants deny the remaining allegations of Paragraph 17.

      18.   Defendants admit that Anne Danielsen Dauer was responsible for

leading the company’s retail sales strategy. Defendants deny that Anne

Danielsen Dauer took the initiative to lead “the charge for the rapid growth in

[the] company’s retail stores” in the last few years of her employment, but do



                                         6
admit she should have done so in the leadership role Defendants gave her.

Defendants deny the remaining allegations of Paragraph 18.

      19.   Defendants admit that they granted Anne Danielsen Dauer several

days of paid time off in January 2020 purportedly to have a medical procedure.

Defendants further admit that Anne Danielsen Dauer was notified that her

employment would be terminated in February 2020, and her termination occurred

in March 2020.

      20.   Defendants admit that Anne Danielsen Dauer called out sick on

September 23, 2019 and was out of work for approximately two weeks. She

returned to work without restrictions. Defendants further admit that Anne

Danielsen Dauer requested and was granted several days of paid time off in

January 2020 purportedly for a medical procedure. Defendants deny the

remaining allegations of Paragraph 20.

      21.   Denied.

      22.   Denied.

      23.   Denied.

      24.   Denied.

            (a)   Defendants admit that Anne Danielsen Dauer was 57 years of

            age at the time her employment was terminated, and deny the

            remaining allegations of Paragraph 24(a).

            (b)   Denied.

            (c)   Denied.

            (d)   Denied.

            (e)   Denied.

                                         7
            (f)   Denied.

            (g)   Denied.

      25.   Defendants admit that vineyard vines does desire sales associates

who reflect and can best relate to the brand’s target customers and audiences.

Defendants deny the remaining allegations of Paragraph 25. Of vineyard vines’

current retail management population, approximately 65% are female and

approximately 33% are over 40 years of age.

      26.   Denied.

      27.   Denied.

      28.   Denied. The Company had no position comparable or equal to Anne

Danielsen Dauer’s, and none of Anne Danielsen Dauer’s reports or anyone else in

Retail earned more than she did.

      29.   Denied. No one comparable to Anne Danielsen Dauer earned more

in bonus compensation than Anne Danielsen Dauer. Anne Danielsen Dauer was

part of the LTIP program and no one comparable to Anne Danielsen Dauer was

permitted to participate in the LTIP program when she was not.

      30.   Defendants admit that one of two Regional Directors voluntarily

resigned from vineyard vines in September 2019. Anne Danielsen Dauer was the

hiring manager for that position. Anne Danielsen Dauer hired a Regional Director

to fill that open role. Anne Danielsen Dauer partnered with Human Resources

and approved the newly hired Regional Director’s compensation package, which

was based on market trends at that time. Defendants deny the remaining

allegations of Paragraph 30.



                                        8
      31.    Defendants admit that the newly-hired Regional Director was eligible

to participate in the LTIP program. At the time of the new Regional Director’s

hire, the other Regional Director was also permitted to participate in the LTIP

program, just as the prior Regional Director who resigned would have been.

      32.    Defendants repeat and restate their responses to Paragraphs 1

through 31 as if set forth fully herein.

      33.    Admitted.

      34.    Denied.

      35.    Denied.

      36.    Denied.

      37.    Denied.

      38.    Denied.

      39.    Denied.

      40.    Defendants repeat and restate their responses to Paragraphs 1

through 39 as if set forth fully herein.

      41.    Admitted.

      42.    Denied.

      43.    Denied.

      44.    Denied.

      45.    Denied.

      46.    Denied.

      47.    Defendants repeat and restate their responses to Paragraphs 1

through 46 as if set forth fully herein.



                                           9
      48.    Admitted.

      49.    Denied.

      50.    Admitted.

      51.    Denied.

      52.    Denied.

      53.    Denied.

      54.    Denied.

      55.    Denied.

      56.    Defendants repeat and restate their responses to Paragraphs 1

through 55 as if set forth fully herein.

      57.    Admitted.

      58.    Denied.

      59.    Denied.

      60.    Denied.

      61.    Denied.

      62.    Denied.

      63.    Denied.

      64.    Denied.

      65.    Defendants repeat and restate their responses to Paragraphs 1

through 64 as if set forth fully herein.

      66.    Admitted.

      67.    Denied.

      68.    Denied.



                                           10
      69.     Denied.

      70.     Denied.

      71.     Denied.

      72.     Denied.

      73.     Defendants repeat and restate their responses to Paragraphs 1

through 72 as if set forth fully herein.

      74.     Admitted.

      75.     Denied.

      76.     Denied.

      77.     Denied.

      78.     Denied.

      79.     Denied.

      80.     Defendants repeat and restate their responses to Paragraphs 1

through 79 as if set forth fully herein.

      81.     Paragraph 81 contains conclusions of law to which no response is

required. To the extent a response is required, the allegations of Paragraph 81

are denied.

      82.     Denied.

      83.     Denied.

      84.     Denied.

      85.     Denied.

      86.     Denied.

      87.     Denied.



                                           11
      88.     Defendants repeat and restate their responses to Paragraphs 1

through 87 as if set forth fully herein.

      89.     Paragraph 89 contains conclusions of law to which no response is

required. To the extent a response is required, the allegations of Paragraph 89

are denied.

      90.     Denied.

      91.     Denied.

      92.     Denied.

      93.     Denied.

      94.     Denied.

      95.     Denied.

      96.     Defendants repeat and restate their responses to Paragraphs 1

through 95 as if set forth fully herein.

      97.     Admitted.

      98.     Denied.

      99.     Denied.

      100.    Denied.

      101.    Denied.

                                PRAYER FOR RELIEF

      To the extent the unnumbered “WHEREFORE” clause following Paragraph

101 of the Complaint requires a response, Defendants deny that Anne Danielsen

Dauer is entitled to any of the relief requested or any relief whatsoever from




                                           12
Defendants, and further deny that Defendants are the cause of any damages to

Anne Danielsen Dauer.



                               SEPARATE DEFENSES

                                   FIRST DEFENSE

      The Complaint fails, in whole or in part, to state a claim upon which relief

can be granted.




                                 SECOND DEFENSE

      Anne Danielsen Dauer’s claims are barred, in whole or in part, to the extent

she failed to satisfy the applicable administrative exhaustion requirements,

statutes of limitations, and/or filing periods.

                                  THIRD DEFENSE

      Anne Danielsen Dauer’s claims are barred, in whole or in part, by the

doctrine of unclean hands, quantum meruit, unjust enrichment, or other equitable

defenses.

                                 FOURTH DEFENSE

      Defendants’ actions were taken in good faith and based upon legitimate,

non-discriminatory reasons.

                                   FIFTH DEFENSE




                                           13
      Defendants acted at all times in good faith and consistently maintained,

implemented, and enforced a policy in the workplace against harassment and

discrimination, and otherwise exercised reasonable care to prevent and correct

promptly any harassment or discrimination. Anne Danielsen Dauer’s claims are

barred or diminished to the extent that she unreasonably failed to take advantage

of preventive and corrective opportunities provided by Defendants or to avoid

harm otherwise.

                                 SIXTH DEFENSE

      In the event that Anne Danielsen Dauer should establish that her age was a

motivating factor for any adverse employment action, Anne Danielsen Dauer’s

remedies are barred or diminished to the extent the same action(s) would have

been taken in the absence of any impermissible motivating factor.



                               SEVENTH DEFENSE

      If any improper, illegal, harassing, or discriminatory act was taken by any

of vineyard vines’ employees against Anne Danielsen Dauer, it was outside the

course and scope of that employee’s employment, contrary to vineyard vines’

policies, and/or was not ratified, confirmed, or approved by vineyard vines.

                                EIGHTH DEFENSE

      Anne Danielsen Dauer’s damages, if any, were solely and proximately

caused by Anne Danielsen Dauer’s own negligent, reckless and/or intentional

conduct.

                                 NINTH DEFENSE



                                        14
      Anne Danielsen Dauer’s claims may be barred or diminished to the extent

Anne Danielsen Dauer has failed to mitigate or minimize her damages, the

existence of which are denied.

                                  TENTH DEFENSE

      Any emotional distress suffered by Anne Danielsen Dauer (if any) was not

caused by Defendants or their agents.

                              ELEVENTH DEFENSE

      To the extent that Anne Danielsen Dauer has received any income from

other employment or other sources or from vineyard vines, such monies must be

offset or set-off against any damages allegedly due to Anne Danielsen Dauer from

Defendants (if any).

                                 TWELFTH DEFENSE

      Anne Danielsen Dauer’s claims for damages are barred to the extent that

they exceed the amounts recoverable, if any, by applicable law.

                             THIRTEENTH DEFENSE

      Anne Danielsen Dauer’s claims are frivolous, unreasonable, and

groundless, and, accordingly, Defendants should recover all costs and attorneys’

fees incurred herein.



                                 GENERAL DENIAL

      Defendants deny each and every allegation of fact, conclusions of law, or

other matters set forth in the Complaint that have not been expressly admitted in

this Answer.



                                        15
                            RESERVATION OF RIGHTS

      Defendants reserve the right to raise additional defenses as may be

discovered during the course of this litigation.

      WHEREFORE, Defendants respectfully request that the Court dismiss the

Complaint with prejudice and enter judgment in Defendants’ favor, together with

the costs of this action, including reasonable attorneys’ fees.




                                         16
   VINEYARD VINES’ COUNTERCLAIMS AGAINST ANNE DANIELSEN DAUER

      Defendant vineyard vines hereby asserts the following Counterclaims

against Anne Danielsen Dauer, seeking damages and other relief, and allege as

follows:

                                     PARTIES

      1.     Vineyard vines is a Limited Liability Company organized under

Connecticut law. Vineyard vines’ principal place of business is in Stamford,

Connecticut.

      2.     Anne Danielsen Dauer is a former employee of vineyard vines and a

resident of Connecticut.

                            JURISDICTION AND VENUE

      3.     This Court has supplemental jurisdiction over the Counterclaims

under 28 U.S.C. § 1367(a) because the Counterclaims form part of the same case

or controversy as the claims within the Court’s original jurisdiction.

      4.     Venue is proper in the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §§ 1391 because Defendant resides in this

judicial district and a substantial part of the alleged events or omissions giving

rise to Defendants’ Counterclaims occurred in this judicial district.

                             FACTUAL ALLEGATIONS

      5.     Anne Danielsen Dauer executed the Non-Competition and

Confidentiality Agreement (“Agreement”) attached hereto as Exhibit A, in

consideration for her participation in the Company’s long-term incentive plan

(“Performance Achievement Plan”).



                                         17
      6.    The Agreement provides, in relevant part, as follows:

            Confidentiality. I agree that I will not, during the period of
            my employment with, or engagement by, the Company
            and at any time thereafter directly or indirectly use,
            publish, misappropriate, or disclose to any unauthorized
            person, firm, or corporation, any information concerning
            Confidential Information of the Company, except as
            required in the performance of my duties for the
            Company (provided it is lawful and consistent with this
            Agreement) or as expressly authorized in writing by the
            Company. (Exhibit A at Paragraph 3.)

      7.    “Confidential Information” is defined in the Agreement as follows:

            “Confidential Information” means information of any
            nature and in any form which at the time concerned is not
            generally and lawfully known to those persons engaged
            in business similar to that conducted or contemplated by
            the Company, including but not limited to information
            regarding the past, present or future business activities
            of the Company such as customer lists or information
            relating to customers, customer or supplier identification,
            products or design concepts that include methods,
            processes, techniques, computer software, equipment,
            research data, marketing and sales strategies, business
            plans and strategies, pricing and related information,
            personnel data, financial data (including product costs,
            sales levels, pricing, profit levels, financial models and
            projections, and other unpublished financial data),
            employment agreements, other personnel information
            such as personnel records and key talent information,
            labor rates, technological data, information relating to
            vendor relationships, regulatory information or
            communications        with     governmental      agencies,
            information     concerning      actual     or   anticipated
            relationships between the Company and third-parties,
            plans and all other know-how and Trade Secrets of the
            Company, its subsidiaries or affiliates. (Exhibit A at
            Paragraph 2(b).)

      8.    Vineyard vines fully performed its obligations under the Agreement,

permitting Anne Danielsen Dauer to fully participate in the Company’s

Performance Achievement Plan.


                                         18
      9.    Despite her promise not to “directly or indirectly use, publish,

misappropriate, or disclose to any unauthorized person, firm, or corporation, any

information concerning Confidential Information of the Company,” Anne

Danielsen Dauer has blatantly violated this promise by disclosing highly sensitive

non-public financial and other information belonging to the Company.

      10.   The information Anne Danielsen Dauer publicly disclosed is “not

generally and lawfully known to those persons engaged in business similar to

that conducted or contemplated by the Company,” and therefore falls within the

definition of “Confidential Information” set forth in the Agreement.

      11.   Following Anne Danielsen Dauer’s termination, vineyard vines

offered to assist her in a smooth transition out of the Company. During

discussions concerning her transition, vineyard vines continued to pay Anne

Danielsen Dauer her salary, with the expectation that the parties would come to

an agreement on a mutually agreeable transition plan and that this would serve

as consideration.

      12.   Anne Danielsen Dauer refused the severance amount, including

preceding this suit, and failed return the monies vineyard vines paid to her.

      13.   Anne Danielsen Dauer refers to two “medical leaves” in her

Complaint. However, she never requested or documented any medical leaves of

absence.

      14.   Anne Danielsen Dauer was aware of vineyard vines’ policy requiring

employees to record time off in the company’s payroll system.




                                         19
      15.   Anne Danielsen Dauer took excessive amounts of paid time off

(“PTO”) and failed to record that time in vineyard vines’ payroll system.

      16.   Upon her termination, vineyard vines paid Anne Danielsen Dauer for

her accrued but unused PTO, based on its payroll records.

      17.   Because Anne Danielsen Dauer did not accurately record her use of

PTO, vineyard vines paid her for thousands of dollars for PTO she had actually

used, and for which she had already been paid.

                                     COUNT I

                             BREACH OF CONTRACT

      18.   Defendant, vineyard vines incorporates by reference its Preliminary

statement and Paragraphs 1-17 of its counterclaims.

      19.   The Agreement is a valid contract between vineyard vines and Anne

Danielsen Dauer.

      20.   By disclosing Confidential Information, Anne Danielsen Dauer

breached the Agreement.

      21.   Vineyard vines suffered damages as a result of Anne Danielsen

Dauer’s breach.

                                      COUNT II

                               UNJUST ENRICHMENT

      22.    Defendant, vineyard vines incorporates by reference its Preliminary

statement and Paragraphs 1-17 of its counterclaims.

      23.   Vineyard vines permitted Anne Danielsen Dauer to take PTO as

needed during her tenure.



                                        20
      24.   Anne Danielsen Dauer was aware that company policy required

employees to accurately record all PTO hours used. Anne Danielsen Dauer failed

to do so.

      25.   Anne Danielsen Dauer was paid thousands of dollars upon her

termination, for PTO hours appearing to have been accrued but unused, based on

vineyard vines’ payroll records.

      26.   Anne Danielsen Dauer had already used numerous PTO days

(without recording their use. Anne Danielson was paid thousands of dollars more

than she was entitled to because she failed to properly record all PTO time she

used prior to her termination

      27.   In addition, vineyard vines continued to pay Anne Danielsen Dauer

her salary following her termination, in anticipation that the Company’s efforts to

provide her with a mutually agreeable transition package would result in an

amicable parting of ways.

      28.   Anne Danielsen Dauer accepted tens of thousands of dollars in post-

termination salary payments and did not repay those amounts even when it

became clear that she would not work in good faith to reach an amicable

transition agreement.

      29.   Vineyard vines suffered damages as a result of Anne Danielsen

Dauer’s conduct described in the foregoing Paragraphs 11-17 and 23-28.



                                   PRAYER FOR RELIEF




                                         21
      WHEREFORE, vineyard vines prays for judgment against Anne Danielsen

Dauer on its Counterclaims and for recovery as follows:

      A.     Monetary damages;

      B.     Restitution;

      C.     Attorneys’ fees and costs;

      D.     An injunction prohibiting Anne Danielson from further breach of the

Agreement;

      E.     Punitive damages, including as provided for in the Agreement; and

      F.     For such other and further relief as the Court may deem just and

proper.



Dated this 21st day of August, 2020.           Respectfully submitted,



                                               /s/ Kimberley E. Lunetta
                                               Paula N. Anthony (ct08972)
                                               Berchem Moses PC
                                               75 Broad Street
                                               Milford, CT 06460
                                               Tel: 203-783-1200
                                               Fax: 203-877-8422
                                               panthony@berchemmoses.com

                                               Kimberley E. Lunetta, admitted pro hac
                                               vice
                                               Morgan Lewis & Bockius, LLP
                                               101 Park Ave.
                                               New York, NY 10178
                                               Tel. 212-309-6656
                                               kimberley.lunetta@morganlewis.com

                                               Counsel for all Defendants




                                          22
                             CERTIFICATE OF SERVICE

        I hereby certify that on August 21, 2020 a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.




                                               /s Kimberley E. Lunetta
                                               Kimberley E. Lunetta, Esq.



DB1/ 115656301.1




                                          23
